100 N.Y.2d 552 (2003)
CANDICE BENNETT, an Infant, by Her Mother and Natural Guardian REBECCA BAKER, et al., Respondents,
v.
CITY OF NEW YORK et al., Defendants, and POLICE ATHLETIC LEAGUE, INC., Appellant.
Court of Appeals of the State of New York.
Submitted May 12, 2003.
Decided June 10, 2003.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution and is not an order of the type provided for in CPLR 5602 (a) (2).